would have been different. Strickland v. Washington, 466 U.S. 668, 687-
                       88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505
                       (1984) (adopting the test in Strickland).        To demonstrate prejudice
                       regarding the decision to enter a guilty plea, a petitioner must
                       demonstrate a reasonable probability that, but for counsel's errors,
                       petitioner would not have pleaded guilty and would have insisted on going
                       to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                       Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                       inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                       must demonstrate the underlying facts by a preponderance of the
                       evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                       give deference to the district court's factual findings if supported by
                       substantial evidence and not clearly erroneous but review the court's
                       application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                       682, 686, 120 P.3d 1164, 1166 (2005).
                                     First, appellant claimed that her trial counsel was ineffective
                       for failing to investigate and object to alleged errors in the presentence
                       investigation report and argue for probation. Appellant claimed that the
                       presentence investigation report erroneously stated that she had three
                       prior prison terms A review of the presentence investigation report
                       indicates that appellant received terms of imprisonment in two cases to
                       run concurrently. 3 Despite the apparent factual error, appellant failed to



                             3 The State asserted a third case involved a term of imprisonment
                       but the presentence investigation report indicates that the third case
                       identified by the State involved a gross misdemeanor and a jail sentence.



SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    .11S4A•
                 demonstrate that there was a reasonable probability of a different
                 outcome at sentencing had counsel objected. The district court made it
                 clear that it was sentencing appellant based on her very lengthy criminal
                 history, which included 5 felony convictions, 1 gross misdemeanor, and 20
                 misdemeanors. Therefore, we conclude that the district court did not err
                 in denying this claim.
                             Second, appellant claimed that her trial counsel was
                 ineffective for failing to object to information about new out-of-state
                 charges at sentencing. Appellant claimed that the new charges should not
                 have been considered because they were later dismissed. Appellant failed
                 to demonstrate that her trial counsel's performance was deficient or that
                 she was prejudiced. Appellant's counsel did argue that the out-of-state
                 charges would likely be dismissed. The district court expressly stated that
                 the out-of-state charges were not considered in the sentencing decision.
                 Therefore, we conclude that the district court did not err in denying this
                 claim.
                             Third, appellant claimed that her trial counsel failed to
                 adequately communicate with her and that trial counsel's own legal
                 troubles rendered him ineffective. Appellant failed to demonstrate that
                 her trial counsel's performance was deficient or that she was prejudiced.
                 Appellant failed to demonstrate what further communication was required
                 or how it would have had a reasonable probability of altering the outcome
                 of the proceedings. The fact that trial counsel had legal troubles develop
                 during his representation of appellant does not by itself demonstrate
                 ineffective assistance of counsel and appellant has not provided any
                 specific instances of how counsel's performance was affected by trial


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 counsel's legal troubles. Therefore, we conclude that the district court did
                 not err in denying this claim.
                             Fourth, appellant claimed that her trial counsel failed to
                 advise her of the appeal process. Appellant failed to demonstrate that her
                 counsel's performance was deficient or that she was prejudiced.
                 Appellant, who acknowledged reading and understanding the written
                 guilty plea agreement, waived her right to appeal in the written guilty
                 plea agreement. Therefore, we conclude that the district court did not err
                 in denying this claim.
                             Next, appellant claimed that her plea was invalid. A guilty
                 plea is presumptively valid, and a petitioner carries the burden of
                 establishing that the plea was not entered knowingly and intelligently.
                 Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986); see also
                 Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994). In
                 determining the validity of a guilty plea, this court looks to the totality of
                 the circumstances. State v. Freese, 116 Nev. 1097, 1105, 13 P.3d 442, 448
                 (2000); Bryant, 102 Nev. at 271, 721 P.2d at 367.
                             Appellant claimed that her plea was invalid because she
                 believed that she would receive probation. She noted that the State had
                 agreed not to oppose probation in the plea agreement. Appellant failed to
                 carry her burden of demonstrating her plea was invalid. In her petition,
                 appellant acknowledged that she was not promised probation but only had
                 a hope in receiving probation. Although the parties agreed that the State
                 would not oppose probation, appellant was informed that sentencing
                 decisions were left in the district court's discretion and no promise of
                 probation was made. Appellant's mere subjective belief regarding


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                         sentencing was insufficient to invalidate her decision to enter a guilty
                         plea.   Rouse v. State, 91 Nev. 677, 679, 541 P.2d 643, 644 (1975).
                         Therefore, the district court did not err in denying this claim. Accordingly,
                         we
                                       ORDER the judgment of the district court AF'FIRMED. 4




                                                               A  Ct_A pet,t;
                                                             Hardesty
                                                                                             j.




                                                                                             J.
                                                             Douglas


                                                                    OW-4V
                                                             Cherry



                         cc: Hon. Douglas W. Herndon, District Judge
                              Alesha Michelle Carter
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk



                                 4Wehave reviewed all documents that appellant has submitted in
                         proper person to the clerk of this court in this matter, and we conclude
                         that no relief based upon those submissions is warranted. To the extent
                         that appellant has attempted to present claims or facts in those
                         submissions which were not previously presented in the proceedings
                         below, we have declined to consider them in the first instance.



SUPREME COURT
          OF
      NEVADA
                                                               5
(0) I 94F1A    Feija).